SUMMARY ORDER Following our decision in Morales-Santana v. Lynch, 804 F.3d 520 (2d Cir. 2015), the Government appealed to the United States Supreme Court. The Supreme Court affirmed this Court’s judgment in part and reversed in part, remanding the case for further proceedings. Sessions v. Morales-Santana, — U.S. -, 137 S.Ct. 1678, 198 L.Ed.2d 150 (2017). The Supreme Court held that while “[t]he gender-based distinction infecting §§ 1401(a)(7) and 1409(a) and (c) ... violates the equal protection principle,” extending favorable treatment would convert § 1409(e)’s exception for unwed U.S.-citizen mothers into the main rule displacing §§ 1401(a)(7) and 1409(a). Id. at 1700-01. “Section 1401(a)(7)’s longer physical-presence requirement, applicable to a substantial majority of children born abroad to one U.S.citizen parent and one foreign citizen parent, therefore, must hold sway.” Id. at 1702. In view of the Supreme Court’s decision, we agree with the BIA’s determination that under the circumstances of this case, Morales-Santana is not a United States citizen. For the foregoing reasons, the petition for review is DENIED.